 

 

 

 

 

 

Execution Version

 

 

THIRD AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
February 21, 2014, is made and entered into by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), INTEGRATED ELECTRICAL SERVICES, INC., a
Delaware corporation; IES COMMERCIAL & INDUSTRIAL, LLC, a Delaware limited
liability company; IES COMMERCIAL, INC., a Delaware corporation; IES MANAGEMENT
LP, a Texas limited partnership; IES MANAGEMENT ROO, LP, a Texas limited
partnership; IES PURCHASING & MATERIALS, INC., a Delaware corporation; IES
RESIDENTIAL, INC., a Delaware corporation; INTEGRATED ELECTRICAL FINANCE, INC.,
a Delaware corporation; IES SUBSIDIARY HOLDINGS, INC., a Delaware corporation;
MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation; HK ENGINE
COMPONENTS, LLC, an Indiana limited liability company; IES RENEWABLE ENERGY,
LLC, a Delaware limited liability company (each, individually a “Borrower”, and
collectively, the “Borrowers”), IES CONSOLIDATION, LLC, a Delaware limited
liability company; IES PROPERTIES, INC., a Delaware corporation; IES SHARED
SERVICES, INC., a Delaware corporation; IES TANGIBLE PROPERTIES, INC., a
Delaware corporation; KEY ELECTRICAL SUPPLY, INC., a Texas corporation; IES
OPERATIONS GROUP, INC., a Delaware corporation and ICS HOLDINGS LLC, an Arizona
limited liability company (each, individually a “Guarantor”, and collectively,
the “Guarantors”).

 

RECITALS

 

A.       WHEREAS, Borrowers and Lender have entered into that certain Credit and
Security Agreement dated as of August 9, 2012, as amended by (i) that certain
Joinder and First Amendment to Credit and Security Agreement dated as of
February 12, 2013, (ii) that certain Joinder Agreement dated as of March 15,
2013 and (iii) that certain Joinder and Second Amendment to Credit and Security
Agreement dated as of September 13, 2013 (as the same may be further amended,
restated or modified from time to time, the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

 

B.        WHEREAS, Borrowers have requested that Lender amend certain provisions
in the Credit Agreement.

 

C.        WHEREAS, Lender has agreed to amend the provisions to the Credit
Agreement requested by Borrowers on the terms and conditions as set forth
herein.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound agree as follows:

 

ARTICLE I.

AMENDMENT

 

Effective as of the Effective Date (as defined below), the Credit Agreement is
hereby amended and supplemented as follows:

 

1.01    Amendment to Section 2.2. Section 2.2 of the Credit Agreement is hereby
amended by restated in its entirety as follows:

 

 

 

IES – THIRD AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

“2.2 Term Loan. Lender made an advance to Borrowers on the First Amendment
Closing Date in the principal amount of $5,000,000 (the “Original Term Loan”).
As of the Second Amendment Closing Date, the outstanding principal balance of
the Original Term Loan is $3,541,666.69 (which is unconditionally owed as of the
Second Amendment Closing Date by Borrowers to Lender, without offset, defense,
or counterclaim of any kind, nature, or description whatsoever). Subject to the
terms and conditions of this Agreement, Lender will make an additional term loan
to Borrower in the principal amount of $13,708,333.34 (the “Additional Term Loan
”). The Additional Term Loan shall be advanced on the Second Amendment Closing
Date. The Additional Term Loan and the Original Term Loan shall be deemed a
single term which shall be in an aggregate principal amount equal to the Term
Loan Amount (the “Term Loan”). The principal of the Term Loan shall be repaid on
the first day of each calendar month beginning on the first calendar month after
the Second Amendment Closing Date, in monthly principal installments equal to
$291,666.66, provided the entire outstanding unpaid principal balance (and all
accrued and unpaid interest on the Term Loan) shall be due and payable on the
earlier of (i) August 9, 2017 (the “ Term Loan Maturity Date”) or (ii) the
Termination Date. Any principal amount of the Term Loan that is repaid or
prepaid may not be reborrowed.”

 

1.02    Amendment to Section 2.9. Section 2.9 of the Credit Agreement is hereby
amended by deleting the date “August 9, 2016” and inserting “August 9, 2017” in
lieu thereof.

 

1.03    Amendment to Schedule 1.1. Schedule 1.1 of the Credit Agreement is
hereby amended by amending and restating the following defined terms:

 

“ʻFCCR Testing Period’ means, (a) through June 30, 2014, any month during which
Borrowers’ Liquidity was at any time less than $ 15,000,000 or Excess
Availability was at any time less than $4,000,000 and (b) thereafter, any month
during which Borrowers’ Liquidity was at any time less than $20,000,000 or
Excess Availability was at any time less than $5,000,000.”

 

“‘Interest Rate Margin’ means,

 

(a) with respect to the Term Loan, as of any date of determination (with respect
to any portion of the outstanding Term Loan on such date), the applicable margin
set forth in the following table that corresponds to the most recent Liquidity
and Fixed Charge Coverage Ratio calculations delivered to Lender pursuant to
Section 6.1 and accepted by Lender in its Permitted Discretion; provided,
however, that (i) the Interest Rate Margin shall be the margin set forth below
as “Level I” for the period from February 1, 2014 through June 30, 2014 and (ii)
upon the occurrence and during the continuation of an Event of Default, shall be
the margin set forth below as “Level I” until the next Interest Rate Margin
Redetermination Date (as defined below).

 

Level

Liquidity/Excess

Availability/Fixed

Charge

Interest

 

Coverage Ratio

 

 

Rate

 

 

 

 

Margin

 

 

 

I

If Liquidity is less than or equal to $20,000,000 at any
time during such period OR Excess Availability is less
than or equal to $7,500,000 at any time during such
period OR Fixed Charge Coverage Ratio is less than 1.0 to 1.0

4.00

 

percentage

 

points

 

 

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

 

 

2

 

 

--------------------------------------------------------------------------------

 

II

If Liquidity is greater than $20,000,000 at all times

3.50

 

during  such  period  and  less  than  or  equal  to

percentage

 

$30,000,000 at any time during such period AND

points

 

Excess Availability is greater than $7,500,000 at all

 

 

times during such period AND Fixed Charge Coverage

 

 

Ratio is 1.0 to 1.0 or greater

 

III

If Liquidity is greater than $30,000,000 at all times

3.00

 

during such period AND Excess Availability is greater

percentage

 

than $7,500,000 at all times during such period AND

points

 

Fixed Charge Coverage Ratio is 1.0 to 1.0 or greater

 

 

and

 

(b) Otherwise, as of any date of determination (with respect to any portion of
the outstanding Advances on such date), the applicable margin set forth in the
following table that corresponds to the most recent Liquidity and Fixed Charge
Coverage Ratio calculations delivered to Lender pursuant to Section 6 .1 and
accepted by Lender in its Permitted Discretion; provided, however, that (i) the
Interest Rate Margin shall be the margin set forth below as “Level I” for the
period from February 1, 2014 through June 30, 2014 and (ii) upon the occurrence
and during the continuation of an Event of Default, shall be the margin set
forth below as “Level I” until the next Interest Rate Margin Redetermination
Date (as defined below).

 

Level

Liquidity/Excess

Availability/Fixed

Charge

Interest

 

Coverage Ratio

 

 

Rate

 

 

 

 

Margin

 

 

 

I

If Liquidity is less than or equal to $20,000,000 at any

3.00

 

time during such period OR Excess Availability is less

percentage

 

than or equal to $7,500,000 at any time during such

points

 

period OR Fixed Charge Coverage Ratio is less than 1.0 to 1.0

 

II

If Liquidity is greater than $20,000,000 at all times

2.50

 

during such period and less than or equal to $30,000,000

percentage

 

at any time during such period AND Excess Availability

points

 

is greater than $7,500,000 at all times during such

 

 

period AND Fixed Charge Coverage Ratio is 1.0 to 1.0 or greater

 

III

If Liquidity is greater than $30,000,000 at all times

2.00

 

during such period AND Excess Availability is greater

percentage

 

than $7,500,000 at all times during such period AND

points

 

Fixed Charge Coverage Ratio is 1.0 to 1.0 or greater

 

 

Except as set forth in the foregoing proviso, the Interest Rate Margin shall be
re-determined quarterly on the first Business Day of each calendar quarter (such
date being the “Interest Rate Margin Redetermination Date”) based upon the
Liquidity and Fixed Charge Coverage Ratio for the immediately preceding calendar
quarter. In the event that the information contained in any certificate
delivered pursuant to Section 6.1 of the Agreement is shown to be inaccurate,
and such inaccuracy, if

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

3

--------------------------------------------------------------------------------

 

 

 

 

corrected, would have led to the application of a higher Interest Rate Margin
for any period than the Interest Rate Margin actually applied for such interest
rate period, then (i) Borrowers shall immediately deliver to Lender a correct
certificate for such period, (ii) the Interest Rate Margin shall be determined
as if the correct Interest Rate Margin (as set forth in the table above) were
applicable for such period, and (iii) Borrowers shall immediately deliver to
Lender full payment in respect of the accrued additional interest as a result of
such increased Interest Rate Margin for such interest rate period, which payment
shall be promptly applied by Lender to the affected Obligations. In the event
that the information contained in any certificate delivered pursuant to Section
6.1 of the Agreement reflects that an Event of Default existed as of the
Interest Rate Margin Redetermination Date,

(i) the Interest Rate Margin shall be determined as if the Interest Rate Margin
set forth above as “Level I” were applicable as the first date of the existence
of such Event of Default and (ii) Borrowers shall immediately deliver to Lender
full payment in respect of the accrued additional interest as a result of such
increased Interest Rate Margin for such interest rate period, which payment
shall be promptly applied by Lender to the affected Obligations. In the event
the Borrowers fail to timely deliver any certificate, report or other
documentation necessary for determination of the Interest Rate Margin, the
Interest Rate Margin shall be the margin set forth above as “Level I” from the
date of such failure until the next Interest Rate Margin Redetermination Date.”

 

1.04    Amendment to Schedule 2.12. Schedule 2.12 of the Credit Agreement is
hereby amended by amending and restating subsection (c) (“Termination and
Reduction Fees”) thereto in its entirety to read as follows:

 

“‘(c) Termination, Reduction and Prepayment Fees.          If  (i)  Lender
terminates the Revolving Credit Facility after the occurrence of an Event of
Default, (ii) Borrowers terminate the Revolving Credit Facility on a date prior
to the Maturity Date, (iii) Borrowers reduce the Maximum Revolver Amount or if
Borrowers and Lender agree to reduce the Maximum Revolver Amount, or (iv)
Borrowers prepay all or any portion of the Term Loan, then Borrowers shall pay
Lender as liquidated damages (and not as a penalty) a termination, reduction, or
prepayment fee in an amount equal to a percentage of the Maximum Credit in the
case of a termination of the Revolving Credit Facility, a percentage of the
amount of reduction of the Maximum Revolver Amount in the case of a reduction in
the Maximum Revolver Amount or a percentage of the amount of prepayment of the
Term Loan (as the case may be) calculated as follows: (A) two percent (2.00%) if
the termination, reduction, or prepayment occurs on or before February 28, 2015
and (B) one percent (1.00%) if the termination, reduction, or prepayment occurs
after February 28, 2015; provided, however, for the avoidance of doubt, no
prepayment fee shall be due in connection with the payment of the final
installment of the Term Loan on the Term Loan Maturity Date. If, with the
consent of Lender (which consent may be withheld by Lender in its sole
discretion), the Credit Facility is transferred to another Subsidiary or
operating division of Lender within eighteen (18) months after the Closing Date,
such transfer shall not be deemed a termination, reduction or prepayment
resulting in the payment of termination reduction or prepayment fees provided
that Borrowers agree, at the time of transfer, to the payment of comparable fees
in an amount not less than that set forth in this Agreement in the event that
any credit facilities extended after such transfer are thereafter terminated
early, reduced or prepaid.”

 

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

 

 

4

 

 

--------------------------------------------------------------------------------

 

 

 

1.05     Amendment to Exhibit E. Exhibit E to the Credit Agreement is hereby
amended and restated in its entirety in the form of Exhibit A attached hereto.

 

ARTICLE II

NO WAIVER

 

 

2.01     No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Lender of any covenant or provision of the Credit Agreement, the other
Loan Documents, this Amendment, or of any other contract or instrument between
any Loan Party and Lender, and the failure of Lender at any time or times
hereafter to require strict performance by the Loan Parties of any provision
thereof shall not waive, affect or diminish any right of Lender to thereafter
demand strict compliance therewith. Lender hereby reserves all rights granted
under the Credit Agreement, the other Loan Documents, this Amendment and any
other contract or instrument between any Loan Party and Lender.

 

ARTICLE III

CONDITIONS PRECEDENT

 

3.01     Conditions to Effectiveness . This Amendment shall become effective
only upon the satisfaction in full, in a manner satisfactory to Lender, of the
following conditions precedent (the first date upon which all such conditions
have been satisfied being herein called the “Effective Date”):

 

(a) Lender shall have received the following documents or items, each in form
and substance satisfactory to Lender and its legal counsel:

 

(i)        This Amendment, duly executed by each Borrower;

 

(ii)        Lender shall have received a certificate from the Secretary of each
Loan

Party (i) attesting to the incumbency and signatures of such specific officers
of such Loan Party, (ii) representing and warranting that such Loan Party’s
Governing Documents have not been amended or otherwise modified since September
12, 2013 (or attaching and attesting to any such amendments or modifications
thereto as true, correct and complete as of the date thereof) and (iii)
attesting to a certificate of status with respect to each Loan Party, dated
within 10 days of the date hereof, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of each Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction;

 

(iii)       a $50,000 amendment fee, paid in immediately available funds, which
shall be deemed fully earned and non-refundable upon such receipt;

 

(iv)      Lender shall have received all other documents Lender may reasonably
request with respect to any matter relevant to this Amendment or the
transactions contemplated hereby and Borrowers shall have paid Lender, or made
arrangements satisfactory to Lender to pay, all Lender Expenses incurred prior
to or in connection with the preparation of this Amendment.

 

(b)        After giving effect to this Amendment, the representations and
warranties made by each Loan Party contained herein and in the Credit Agreement,
as amended hereby, and the other Loan Documents, shall be true and correct in
all material respects as of the date hereof, as if those representations and
warranties were made for the first time on such date.

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

 

 

(c)       After giving effect to this Amendment, each Loan Party is in
compliance with all applicable covenants and agreements contained in the Credit
Agreement and the other Loan Documents.

 

(d)      After giving effect to this Amendment, no Default or Event of Default
shall exist under any of the Loan Documents (as amended hereby), and no Default
or Event of Default will result under any of the Loan Documents from the
execution, delivery or performance of this Amendment.

 

(e)      All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by this
Amendment shall be satisfactory in form and substance to Lender and its counsel.

 

(f)       Lender shall have received final credit approval for the Credit
Facility and the transactions described in this Amendment.

 

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

4.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Loan Parties hereby agree that all
liens and security interest securing payment of the Obligations under the Credit
Agreement are hereby collectively renewed, ratified and brought forward as
security for the payment and performance of the Obligations. The Loan Parties
and Lender agree that the Credit Agreement and the other Loan Documents, as
amended hereby, shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

 

4.02    Representations and Warranties. Each Loan Party hereby represents and
warrants, jointly and severally, to Lender as of the date hereof as follows: (A)
it is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization; (B) the execution, delivery and performance by
it of this Amendment, the Credit Agreement and all other Loan Documents executed
and/or delivered in connection herewith are within its powers, have been duly
authorized, and do not contravene (i) its Governing Documents or (ii) any
applicable law; (C) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any governmental body or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, the Credit Agreement or any of the
other Loan Documents executed and/or delivered in connection herewith by or
against it, except for those consents, approvals or authorizations which (i)
will have been duly obtained, made or compiled prior to the Effective Date and
which are in full force and effect or (ii) the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change; (D) this Amendment, the Credit Agreement and all other Loan
Documents executed and/or delivered in connection herewith have been duly
executed and delivered by it; (E) this Amendment, the Credit Agreement and all
other Loan Documents executed and/or delivered in connection herewith constitute
its legal, valid and binding obligation enforceable against it in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
(F) no Default or Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment; (G)
each Loan Party is in compliance with all applicable covenants and agreements
contained in the Credit Agreement and the other Loan Documents, as amended
hereby; and (H) the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of each such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and complete on and as of such earlier date).

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

6

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender shall affect the representations and
warranties or the right of Lender to rely upon them.

 

5.02   Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement as amended
hereby.

 

5.03    Expenses of Lender. The Borrowers agree to pay on demand all reasonable
costs and expenses incurred by Lender in connection with any and all amendments,
modifications, and supplements to the other Loan Documents, including, without
limitation, the reasonable costs and fees of Lender’s legal counsel, and all
costs and expenses incurred by Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the costs and fees of
Lender’s legal counsel.

 

5.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

5.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Lender.

 

5.06    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

5.07    Effect of Waiver. No consent or waiver, express or implied, by Lender to
or for any breach of or deviation from any covenant or condition by any Loan
Party shall be deemed a consent to or waiver of any other breach of the same or
any other covenant, condition or duty.

 

5.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

5.09   Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

 

 

7

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

5.10     Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS
AND LENDER.

 

5.11     Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDER TO THE
BORROWERS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDER. EACH LOAN PARTY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER, ITS
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDER, ITS
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS OR EXTENSIONS OF
CREDIT FROM LENDER TO THE BORROWERS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

 

5.12     Consent of Guarantor. The undersigned Guarantors hereby (a) consent to
the transactions contemplated by this Amendment; and (b) agree that the Credit
Agreement and the other Loan Documents (as amended, restated, supplemented or
otherwise modified from time to time) are and shall remain in full force and
effect. Although each undersigned Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, it understands that the
Lender has no obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Each of the undersigned acknowledges that its Guaranty is in
full force and effect and ratifies the same, acknowledges that the undersigned
has no defense, counterclaim, set-off or any other claim to diminish the
undersigned’s liability under such documents, that the undersigned’s consent is
not required to the effectiveness of the Credit Agreement and that no consent by
it is required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Collateral, the Advances, the
Term Loan, the Credit Agreement or any of the other Loan Documents.

 

 

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

8

 

 

--------------------------------------------------------------------------------

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IES – THIRD AMENDMENT TO

 

CREDIT AND SECURITY AGREEMENT

 

9

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

 

INTEGRATED ELECTRICAL SERVICES,

INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Senior Vice President

 

 

IES COMMERCIAL & INDUSTRIAL, LLC

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

IES COMMERCIAL, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Vice President

 

IES PURCHASING & MATERIALS, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

IES RESIDENTIAL, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Vice President

 

 

INTEGRATED ELECTRICAL FINANCE,

INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

IES MANAGEMENT LP

 

By: INTEGRATED ELECTRICAL FINANCE, INC., its General Partner

 

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

IES MANAGEMENT ROO, LP

 

By: IES OPERATIONS GROUP, INC., its General Partner

 

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

IES RENEWABLE ENERGY, LLC

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Vice President

 

 

IES SUBSIDIARY HOLDINGS, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Chief Financial Officer

 

 

HK ENGINE COMPONENTS, LLC

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Vice President

 

 

MAGNETECH INDUSTRIAL SERVICES, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Vice President

 

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

 

 

IES CONSOLIDATION, LLC

 

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

IES SHARED SERVICES, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

IES PROPERTIES, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

KEY ELECTRICAL SUPPLY, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: Vice President

 

 

IES TANGIBLE PROPERTIES, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

IES OPERATIONS GROUP, INC.

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

ICS HOLDINGS LLC

 

By: /s/ Robert W. Lewey                                  

Name: Robert W. Lewey

Title: President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

By: :  /s/ Howard I. Handman                                                

Name: Howard I. Handman

Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 